DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see pages 6-7, filed 12/13/2021, with respect to claim(s) 1-20 have been fully considered and are persuasive.  The previous 35 U.S.C. 103 of claims 1-20 have been withdrawn.  A new reconsideration of the claims is evaluated below.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 3, 5-8, 10, 11, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumbauld U.S. 2007/0106297 (herein referred to as “Dumbauld”) and in view of Scott U.S. 5,527,313 (herein referred to as “Scott”).
6.	Regarding Claim 1, Dumbauld teaches a bipolar dissector (Fig. 1A, ref num 10) comprising:
	a. a handle actuatable by squeezing (Fig. 1A, ref num 30, including 30a, 30b; para 0108, “squeezing handles 30a and 30b”),
	b. a housing extending from and coupled to a distal end of the handle (Fig. 1A, ref num 12, as shown in Fig. 1A and 5A, the proximal end of 12, i.e. ref num 14, is extending from and coupled to the handle 30 via ref nums 34a and 34b, also see para 0094 “the proximal end 14 of shaft 12 may be selectively and releasably engageable with the housing 20 and the handle assembly 30”);
	c. a shaft coupled to a proximal end of the handle and extending past the distal end of the handle and through the housing to a distal end of the housing (Fig. 5A, ref num 17, it is interpreted that the proximal half of the handle assembly is the “proximal end” as claimed, therefore, the shaft, ref num 17, is coupled to the proximal end of the handle via ref num 69, also see para 0102 “movement of the handles 30a and 30b…forces the actuating collar 69…in turn, translates a drive shaft 17”; as shown in Figs. 10A/B, ref num 17 extends to the distal end of ref num 12; para 0107 “a reciprocating drive sleeve 17…is slidingly disposed within the shaft 12 [i.e. housing]…mounts jaw members 110 and 120…at the distal ends of 17a and 17b”, the jaw members are found at the distal end of the housing, ref num 12), the shaft comprising:
		c.1 a first electrical line extending from a proximal end of the shaft to a distal end of the shaft (ref num 325a, para 0137 “electrical leads 325a and 325b extend through rotating member 80, along shaft 18 to ultimately connect to the jaw members 110 and 120”; also as shown ref num 325a extends from a proximal half of the shaft, ref num 17, via ref num 80; also para 0110 states that “leads 325a extending from circuit board 170” which is on the proximal end of the shaft, 17),
		c.2 a second electrical line extending from a proximal end of the shaft to a distal end of the shaft (ref num 325b, para 0137 “electrical leads 325a and 325b extend through rotating member 80, along shaft 18 to ultimately connect to the jaw members 110 and 120”; also as shown ref num 325b extends from a proximal half of the shaft, ref num 17, via ref num 80; also para 0117 states that “lead 325b extending from circuit board 170” which is on the proximal end of the shaft, 17); and
	d. a pair of forceps comprising a first tine and a second tine (Fig. 1A, ref num 100; Fig. 3A ref nums 110 and 120), the first tine extending from the first electrical line at the distal end of the shaft at the distal end of the housing (para 0138, “lead 325a carries a first electrical potential to jaw member 110”; para 0129 “unique feed path of cable leads 325a and 325b through the rotating assembly 80, along shaft 18 and, ultimately, to jaw members 110 and 120”; as shown in Fig. 9A and 10A, ref num 80, 18, and 17 make the path that electrical leads 325a/b run through and end at the distal end of the housing at the jaws; also see Fig. 15B, ref num 325a runs to ref num 110) and the second tine extending from the second electrical line at the distal end of the shaft at the distal end of the housing (para 0138, “lead 325b carries a second electrical potential to jaw member 120”; para 0129 “unique feed path of cable leads 325a and 325b through the rotating assembly 80, along shaft 18 and, ultimately, to jaw members 110 and 120”; as shown in Fig. 9A and 10A, ref num 80, 18, and 17 make the path that electrical leads 325a/b run through and end at the distal end of the housing at the jaws; also see Fig. 15A, ref num 325b runs to ref num 120);
	e. wherein squeezing the handle actuates the forceps in the same direction as the squeezing (para 0108, “squeezing handles 30a and 30b…proximally to close the jaw members 110 and 120…distally opens the jaw members 110 and 120”, also see Fig. 1A, how the direction of the handle actuation is the same as the direction of the forceps actuation).
	Dumbauld does teach that the electrical lines (ref nums 325a/b) are electrically insulated from one another (para 0118 “two electrical potentials are isolated from one another by virtue of the insulative sheathing surrounding the cables leads 325a and 325b”), however, Dumbauld fails to teach the shaft comprises (c.3) an insulating material electrically insulating the electrical lines from the handle and the housing.
	Scott teaches a bipolar forceps of analogous art (Figs. 1 and 2) in which the forceps contains a handle portion (Fig. 2, ref num 20), a shaft (Fig. 2, ref num 42), and a first and second electrical line (Fig. 2, ref nums 66 and 64), in which the shaft contains an insulating material to insulate the electrical lines from the housing and handle portions (Col. 4 lines 52-55, “tubular member [ref num 42] is fabricated from a biocompatible material such as a stainless steel and coated with an insulator”).  This insulating material prevents unnecessary arcing from the forceps (Col. 4 lines 52-55) while still maintaining an electrical connection from the power to the ends of the forceps for treatment (Col. 6 lines 35-42).  Since Dumbauld already teaches that the electrical lines are insulated from one another in order to allow for the energy to be effectively transferred to the desired tissue target (Dumbauld, para 0118), then the insulative material on the shaft as taught by Scott produces the same predictable result of preventing unnecessary electrical connections, while maintaining that the desired power reaches the treatment end of the forceps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dumbauld with Scott in order to provide an insulative material on the shaft and prevent unnecessary electrical arcing while providing energy to the treatment spot.  

7.	Regarding Claim 3, Dumbauld teaches electrical leads electrically coupled to the first electrical line and the second electrical line at the proximal end of the shaft and couplable to an electricity source (Fig. 16, ref nums 311h and 311g are electrically coupled to ref nums 325a and 325b at ref num 170, which according to Fig. 5A, ref num 170 is on the proximal half of the shaft, i.e. ref num 17; they are coupled to an electricity source, ref num 500, see Fig. 16).

8.	Regarding Claim 5, Dumbauld teaches the handle comprises a pair of arms elastically squeezable to actuate the forceps (para 0108, “squeezing handles 30a and 30b…proximally to close the jaw members 110 and 120…distally opens the jaw members 110 and 120”).

9.	Regarding Claim 6, Dumbauld teaches the distal end of the housing extends axially toward the forceps upon actuation of the handle and pushes on the forceps to cause distal tips of the forceps towards one another (para 0093 “handles 30a and 30b of handle assembly 30 ultimately connect to drive assembly 60…movement of the jaw members 110 and 120”; para 0094 “shaft 12 may be selectively and releasably engageable with housing 20 and the handle assembly 30”).

10.	Regarding Claim 7, Dumbauld teaches the distal tips are straight and splayed in a retracted state (Fig. 1, ref num 100 is shown to be straight and splayed).

11.	Regarding Claim 8, Dumbauld fails to teach the distal tips are straight and parallel to each other in a retracted state.
Scott teaches a bipolar instrument of analogous art (Fig. 2, ref num 10), in which the distal tips of the forceps (ref num 64) are straight and parallel in a retracted state (as shown in Fig. 4, ref nums 64 are straight and splayed from one another).  It would have been an obvious matter of design choice to make the different portions of the distal tips whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  

12.	Regarding Claim 10, Dumbauld teaches the first tine and the second tine each comprise a flat surface contacted by the housing upon actuation of the handle (Fig. 3A-3C, ref num 220, which is an insulating material covering the distal end of ref num 12, i.e. the housing, is touching the flat surfaces of ref num 110 and 120, i.e. ref nums 114 and 124).

13.	Regarding Claim 11, Dumbauld teaches the housing is cylindrical (as shown in Fig. 1A, ref num 12 is cylindrical).

14.	Regarding Claim 15, Dumbauld teaches a method of electrosurgery comprising:
placing a pair of forceps of a bipolar dissector (Fig. 1A) at an electrosurgical site (para 0082, “Turning now to FIGS. 1A-2, one embodiment of a combination endoscopic bipolar and monopolar forceps 10 is shown for use with various surgical procedures and generally includes a housing 20, a handle assembly 30, a rotating assembly 80, a knife trigger assembly 70 and an end effector assembly 100 which mutually cooperate to grasp, seal and divide tubular vessels and vascular tissue”), the bipolar dissector comprising:
	a. a handle (Fig. 1A, ref num 30, including 30a, 30b)
	b. a housing extending from and coupled to a distal end of the handle (Fig. 1A, ref num 12, as shown in Fig. 1A and 5A, the proximal end of 12, i.e. ref num 14, is extending from and coupled to the handle 30 via ref nums 34a and 34b, also see para 0094 “the proximal end 14 of shaft 12 may be selectively and releasably engageable with the housing 20 and the handle assembly 30”);
	c. a shaft coupled to a proximal end of the handle and extending past the distal end of the handle and through the housing to a distal end of the housing (Fig. 5A, ref num 17, it is interpreted that the proximal half of the handle assembly is the “proximal end” as claimed, therefore, ref num 17 is coupled to the proximal end of the handle via ref num 69, also see para 0102 “movement of the handles 30a and 30b…forces the actuating collar 69…in turn, translates a drive shaft 17”; as shown in Figs. 10A/B, ref num 17 extends to the distal end of ref num 12; para 0107 “a reciprocating drive sleeve 17…is slidingly disposed within the shaft 12 [i.e. housing]…mounts jaw members 110 and 120…at the distal ends of 17a and 17b”, the jaw members are found at the distal end of the housing, ref num 12), the shaft comprising:
		c.1 a first electrical line extending from a proximal end of the shaft to a distal end of the shaft (ref num 325a, para 0137 “electrical leads 325a and 325b extend through rotating member 80, along shaft 18 to ultimately connect to the jaw members 110 and 120”; also as shown ref num 325a extends from a proximal half of the shaft, ref num 17, via ref num 80; also para 0110 states that “leads 325a extending from circuit board 170” which is on the proximal end of the shaft, 17),
		c.2 a second electrical line extending from a proximal end of the shaft to a distal end of the shaft (ref num 325b, para 0137 “electrical leads 325a and 325b extend through rotating member 80, along shaft 18 to ultimately connect to the jaw members 110 and 120”; also as shown ref num 325b extends from a proximal half of the shaft, ref num 17, via ref num 80; also para 0117 states that “lead 325b extending from circuit board 170” which is on the proximal end of the shaft, 17); and
	d. a pair of forceps comprising a first tine and a second tine (Fig. 1A, ref num 100; Fig. 3A ref nums 110 and 120), the first tine extending from the first electrical line at the distal end of the shaft at the distal end of the housing (para 0138, “lead 325a carries a first electrical potential to jaw member 110”; para 0129 “unique feed path of cable leads 325a and 325b through the rotating assembly 80, along shaft 18 and, ultimately, to jaw members 110 and 120”; as shown in Fig. 9A and 10A, ref num 80, 18, and 17 make the path that electrical leads 325a/b run through and end at the distal end of the housing at the jaws; also see Fig. 15B, ref num 325a runs to ref num 110) and the second tine extending from the second electrical line at the distal end of the shaft at the distal end of the housing (para 0138, “lead 325b carries a second electrical potential to jaw member 120”; para 0129 “unique feed path of cable leads 325a and 325b through the rotating assembly 80, along shaft 18 and, ultimately, to jaw members 110 and 120”; as shown in Fig. 9A and 10A, ref num 80, 18, and 17 make the path that electrical leads 325a/b run through and end at the distal end of the housing at the jaws; also see Fig. 15A, ref num 325b runs to ref num 120);
	e. squeezing the handle to actuate the forceps (Fig. 1A, ref num 30, including 30a, 30b; para 0108, “squeezing handles 30a and 30b”),
f. wherein squeezing the handle actuates the forceps in the same direction as the squeezing (para 0108, “squeezing handles 30a and 30b…proximally to close the jaw members 110 and 120…distally opens the jaw members 110 and 120”, also see Fig. 1A, how the direction of the handle actuation is the same as the direction of the forceps actuation).
	Dumbauld does teach that the electrical lines (ref nums 325a/b) are electrically insulated from one another (para 0118 “two electrical potentials are isolated from one another by virtue of the insulative sheathing surrounding the cables leads 325a and 325b”), however, Dumbauld fails to teach the shaft comprises (c.3) an insulating material electrically insulating the electrical lines from the handle and the housing.
	Scott teaches a bipolar forceps of analogous art (Figs. 1 and 2) in which the forceps contains a handle portion (Fig. 2, ref num 20), a shaft (Fig. 2, ref num 42), and a first and second electrical line (Fig. 2, ref nums 66 and 64), in which the shaft contains an insulating material to insulate the electrical lines from the housing and handle portions (Col. 4 lines 52-55, “tubular member [ref num 42] is fabricated from a biocompatible material such as a stainless steel and coated with an insulator”).  This insulating material prevents unnecessary arcing from the forceps (Col. 4 lines 52-55) while still maintaining an electrical connection from the power to the ends of the forceps for treatment (Col. 6 lines 35-42).  Since Dumbauld already teaches that the electrical lines are insulated from one another in order to allow for the energy to be effectively transferred to the desired tissue target (Dumbauld, para 0118), then the insulative material on the shaft as taught by Scott produces the same predictable result of preventing unnecessary electrical connections, while maintaining that the desired power reaches the treatment end of the forceps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dumbauld with Scott in order to provide an insulative material on the shaft and prevent unnecessary electrical arcing while providing energy to the treatment spot.  
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 15 being satisfied.

15.	Regarding Claim 18, Dumbauld teaches the squeezing further comprises grabbing and pulling tissue at the electrosurgical site with the forceps (para 0082, “Turning now to FIGS. 1A-2, one embodiment of a combination endoscopic bipolar and monopolar forceps 10 is shown for use with various surgical procedures and generally includes a housing 20, a handle assembly 30, a rotating assembly 80, a knife trigger assembly 70 and an end effector assembly 100 which mutually cooperate to grasp, seal and divide tubular vessels and vascular tissue”; para 0124, “the handles 30a and 30b and, in turn, the jaw members 110 and 120 for subsequent grasping or re-grasping of tissue”).

16.	Regarding Claim 19, Dumbauld teaches supplying an electrical current to the forceps by way of the first electrical line and the second electrical line (para 0117, “leads 325a and 325b allow a user to selectively supply either bipolar or monopolar electrosurgical energy”).

17.	Regarding Claim 20, Dumbauld teaches the shaft (Fig. 5A, ref num 17,) is a tubular member (Fig. 5A, ref num 17, as shown is in the shape of a tube) that extends from the proximal end of the handle to the distal end of the handle and extends through the housing to the distal end of the housing (it is interpreted that the proximal half of the handle assembly is the “proximal end” as claimed, therefore, ref num 17 is coupled to the proximal end of the handle via ref num 69, also see para 0102 “movement of the handles 30a and 30b…forces the actuating collar 69…in turn, translates a drive shaft 17”; as shown in Figs. 10A/B, ref num 17 extends to the distal end of ref num 12; para 0107 “a reciprocating drive sleeve 17…is slidingly disposed within the shaft 12 [i.e. housing]…mounts jaw members 110 and 120…at the distal ends of 17a and 17b”, the jaw members are found at the distal end of the housing, ref num 12).

18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dumbauld and Scott, and in view of Graham U.S. 2017/0325886 (herein referred to as “Graham”).
19.	Regarding Claim 2, Dumbauld fails to teach the handle is offset from an axis of the housing.
However, Graham teaches a multi-function handpiece (ref num 12) in which the housing (ref num 14) is offset from the handle (see Fig. 1).  The housing (or cannula module, ref num 14) contains electrodes extending from the distal end (see Fig. 1, ref nums 82, 84) in which could be configured to be shaped such as a forceps or tweezer (para 0102).  Dumbauld does teach the housing and handle reside within the same axis or plane (see Dumbauld, Fig. 1), where it performs the same function of having a tweezer end in which electrodes reside on and deliver energy to the site (Dumbauld, para 0082).  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have the handle offset from the housing, since applicant has not disclosed that having the handle offset from the housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the housing and handle remaining on the same axis.

20.	Claims 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dumbauld and Scott, and in view of Sartor U.S. 2017/0231686 (herein referred to as “Sartor”).
21.	Regarding Claim 4, Dumbauld fails to teach the shaft further comprises a fluid channel extending from a proximal end of the shaft to the distal end of the shaft.
Sartor teaches a bipolar forceps of analogous art (Fig. 1, ref num 200 = forceps portion, device/instrument = all of Fig. 1).  The forceps device contains a shaft that extends from the proximal end of the handle to the distal end of the device [i.e. where the forceps/jaws mechanism resides] (Fig. 4, ref num 220 = shaft extending from the proximal half of the handle, ref num 100, and ref num 200 extends to the distal end, see Fig. 3, ref num 220 resides within structure 200, which then shown in Fig. 1, ref num 200 is connected to the distal end of the device).  The device applies irrigation and/or suction through a channel via the shaft (channel = ref num 224, para 0080, “irrigation and/or aspiration within sheath assembly 300 and about shaft 220 during the resection procedure.  A suction input (not shown) may additionally or alternatively be coupled to the proximal end of the shaft 220 to enable suctioning of fluids and/or resected tissue through channel 224 of shaft 220”).  By providing the channel for irrigation and/or suction, this provides the ability to deliver fluid to the tissue and/or withdraw fluids or the undesired tissue that has been resected (para 0068, 0080, 0083).  It is known in the art that the irrigation and suction of tissue during bipolar treatment provides the benefit of reducing charring as well as control the amount of fluid and/or tissue at the treatment site (see U.S. 5,989,249 and “Irrigation-coupled bipolar cautery unit: A practical, economical, and simple version”).  Therefore, since the mechanism of irrigating and suction is regularly known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumbauld to include the suctioning and/or irrigation function within the shaft of the device in order to provide the benefit of reducing charring as well as control the amount of fluid and/or tissue at the treatment site.

22.	Regarding Claims 16 and 17, Dumbauld fails to teach applying suction and/or irrigation to the electrosurgical site by way of fluid channel through the shaft of the bipolar dissector.
Sartor teaches a bipolar forceps of analogous art (Fig. 1, ref num 200 = forceps portion, device/instrument = all of Fig. 1).  The forceps device contains a shaft that extends from the proximal end of the handle to the distal end of the device [i.e. where the forceps/jaws mechanism resides] (Fig. 4, ref num 220 = shaft extending from the proximal half of the handle, ref num 100, and ref num 200 extends to the distal end, see Fig. 3, ref num 220 resides within structure 200, which then shown in Fig. 1, ref num 200 is connected to the distal end of the device).  The device applies irrigation and/or suction through a channel via the shaft (channel = ref num 224, para 0080, “irrigation and/or aspiration within sheath assembly 300 and about shaft 220 during the resection procedure.  A suction input (not shown) may additionally or alternatively be coupled to the proximal end of the shaft 220 to enable suctioning of fluids and/or resected tissue through channel 224 of shaft 220”).  By providing the channel for irrigation and/or suction, this provides the ability to deliver fluid to the tissue and/or withdraw fluids or the undesired tissue that has been resected (para 0068, 0080, 0083).  It is known in the art that the irrigation and suction of tissue during bipolar treatment provides the benefit of reducing charring as well as control the amount of fluid and/or tissue at the treatment site (see U.S. 5,989,249 and “Irrigation-coupled bipolar cautery unit: A practical, economical, and simple version”).  Therefore, since the mechanism of irrigating and suction is regularly known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumbauld to include the suctioning and/or irrigation function within the shaft of the device in order to provide the benefit of reducing charring as well as control the amount of fluid and/or tissue at the treatment site.

23.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dumbauld and Scott, and in view of Batchelor U.S. 2018/0085157 (earliest filing date 09/26/2016; herein referred to as “Batchelor ‘157”).
24.	Regarding Claim 9, Dumbauld fails to teach the first tine and the second tine each comprise a curved surface contacted by the housing upon actuation of the handle.
Batchelor ‘157 teaches a bipolar instrument of analogous art (Fig. 7), which contains a first and second tine (Fig. 1, ref num 14 and 16), which each comprise a curved surface contact by the housing upon actuation of the handle (as shown in Fig. 7, ref num 14 and 16 curved portions come into contact with ref num 11).  Davison teaches that the tines are not curved (see Fig. 1), but still provides the contacting of tissue for treatment.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the tines curved since applicant has not disclosed that having a curved tine solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a curved tine.

	

25.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dumbauld and Scott, and in view of Kallenberger U.S. 2018/0310984 (earliest filing date 04/27/2017; herein referred to as “Kallenberger”).
26.	Regarding Claim 12, Dumbauld fails to teach the axis of the housing is curved in a plane of the forceps.
Kallenberger teaches a bipolar instrument of analogous art (Fig. 1), in which the housing of the device is curved in a plane of the forceps (as shown in Figs. 10B and 10C, the housing/shaft of the device bends left and right relative to the plane of the forceps).  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing curved in a plane since applicant has not disclosed that having a curved housing in the plane solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing without a curve.

27.	Regarding Claim 14, Dumbauld fails to teach the housing is not straight in extending from the handle.
Kallenberger teaches a bipolar instrument of analogous art (Fig. 1), in which the housing of the device is curved in a plane of the forceps, and from the handle (as shown in Figs. 10B and 10C, the housing/shaft of the device bends left and right relative to the plane of the forceps).  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing not straight in extending from the handle since applicant has not disclosed that having a straight or not straight housing from the handle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing without a curve.

28.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dumbauld and Scott, and further in view of Davison U.S. 2006/0036237 (herein referred to as “Davison”).
29.	Regarding Claim 13, Dumbauld fails to teach the axis of the housing is curved in a plane perpendicular to a plane of the handle.
Davison teaches an electrosurgical device of analogous art in which the housing is curved in a plane perpendicular to a plane of the handle (para 0070, “shaft 8 will be preferably be oriented downward at an angle from the axis defined by handle 6. The medical practitioner will bend the shaft 8 as desired”). Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing curved in a plane since applicant has not disclosed that having a curved housing in the plane solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing without a curve.

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794